Citation Nr: 0945705	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from March 1975 to June 1979, and from February 1981 to 
February 1986.  The Veteran additionally was a member of the 
United States Navy Reserves until 1989, with various periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) during that period.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Salt Lake City, Utah, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for a variously diagnosed psychiatric 
disorder.  The Veteran has since relocated, and the Portland, 
Oregon, RO has assumed jurisdiction over the claim.

The Veteran requested a hearing before a Veterans Law Judge, 
but he failed to appear at the hearing scheduled at the RO in 
May 2007.

When this issue was previously before the Board in February 
2008, the appeal was remanded for additional development.  
All requested actions having been taken, the claim has been 
returned to the Board for further appellate consideration.


FINDING OF FACT

A chronic acquired psychiatric disorder was not first 
manifested on active duty service or within the first post-
service year; the preponderance of the competent evidence of 
record is against a finding that any currently diagnosed 
psychiatric disorder was caused or aggravated by military 
service.






CONCLUSION OF LAW

The criteria for service connection of an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1132, 1137, 1153, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in March 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2009 supplemental statement of the case, following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, Social Security 
Administration (SSA) disability records, afforded the 
appellant psychiatric examinations, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  The record does reflect the existence of 
additional private treatment records, form a private 
psychiatrist in Menlo Park, California in 1983, and from a 
Dr. JM from 1989 to 1991, but the Veteran did not respond to 
VA requests for additional information to allow development 
for these records.  He has also not provided the private 
records, though Dr. JM's records are summarized in an 
investigative report contained in service personnel records.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Psychoses are a listed presumptive condition.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The 
applicable presumptive period is one year following 
separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service treatment records reveal no complaints of or 
treatment for any mental health problems during the Veteran's 
first term of service, from 1975 to 1979.  A June 1980 
examination report and accompanying report of medical 
history, given in connection with a period of ACDUTRA, are 
similarly silent regarding psychiatric problems.  In May 
1981, however, while on active duty, the Veteran reported 
chest pain associated with anxiety, trouble sleeping, and 
depression or excessive worry.  No explanation was offered by 
examiners at that time; in September 1987, the Veteran made 
the same complaints, and the examiner described the 
depression and worry as a resolved grief reaction.  The 
Veteran again reported chest pains from muscle spasms brought 
on by stress or tension.  Finally, while a member of the 
Reserves in September 1989, the Veteran reported a recent 
private psychiatric hospitalization.  A letter was requested 
from the private doctor, but none is reflected in the claims 
file.  Investigation reports related to the Veteran's 
discharge indicate that the Veteran was hospitalized and 
sought psychiatric treatment for anxiety and depression in 
response to a poor work performance appraisal from his 
civilian employer.  He felt lonely and thought his co-workers 
were talking about him.  During an interview, the Veteran 
admitted to homosexual activity, and was discharged as a 
result.

VA and private treatment records verify that the Veteran 
first entered into fairly regular psychiatric treatment in 
1989.  When recounting the Veteran's mental health history, 
doctors date his current problems from events at his employer 
in the late 1980's.  Medical records do note earlier 
incidents of psychiatric treatment.  The Veteran has reported 
on several occasions that he saw a psychiatrist at age 8, but 
he cannot recall the reason for this.  He also cited 
treatment in approximately 1982 or 1983, in Menlo Park, 
California.  The Veteran has reported that he was prescribed 
Valium by a private psychiatrist following the death of his 
sister in a plane crash.  No records of this treatment are of 
record.  Doctors also have consistently noted that the 
Veteran was physically and sexually abused as a child, and 
have diagnosed PTSD as a result, in addition to the 
disabilities the Veteran now alleges are service connected.  

Only one treating doctor, a VA psychiatrist, has opined on a 
possible nexus between currently diagnosed psychiatric 
disorders and service.  In June 2005, the Veteran reported 
that he had seen a doctor in service for anxiety, once a week 
for about four months.  He informed the doctor that he had 
been prescribed Valium.  The Veteran stated that he was 
diagnosed with a schizoaffective disorder in 1991.  The 
doctor stated that she was "supportive of the [Veteran's] 
service connection in that he reports seeing a psychiatrist 
in the military for anxiety.  In my opinion this is likely 
related to his current psychiatric disorder."  The doctor 
did not review any records in connection with this opinion, 
other than the Veteran's medication list.

A VA mental disorders examination was conducted in July 2005.  
The examiner reviewed the claims file in conjunction with the 
examination.  The doctor noted a documented history of 
psychiatric treatment since 1998, at VA facilities.  The 
Veteran also reported having received psychiatric treatment 
for six months in 1983 for depression and anxiety, as well as 
treatment with Dr. JM from 1989 to 1991.  This treatment 
followed a hospitalization for a "mental breakdown."  The 
Veteran did not report mental health treatment as an eight 
year old; he instead stated that he was hospitalized at that 
age for a tonsillectomy.  He did report abuse as a child. The 
Veteran was currently engaged in day treatment through VA.  
The examiner noted a "long history of emotional 
disturbance" likely related to abuse as a child.  The 
Veteran reported that although he did well in the Navy, he 
began having anxiety attacks, marked by chest pain, due to 
stress from his work and crewmates.  "Although the 
[Veteran's] psychological disturbance does not appear to be 
caused by his military duties, his overly conscientious 
attitude toward those duties made it a stressful environment 
for him and that may have exacerbated his underlying 
psychological disturbance."

A second VA examination was scheduled in November 2005, in 
order to clarify the statements of the July 2005 examiner.  
The Veteran failed to report for the examination, but a VA 
psychologist was able to conduct a review of the claims file, 
including the July 2005 examination, and render an opinion.  
He noted the extensive documented history of psychiatric 
treatment subsequent service, and the basis of the Veteran's 
discharge, but did not address the allegations of mental 
health treatment in the early 1980's, during active duty, or 
the documented reports of anxiety in service records.  The 
reviewer opined that what he diagnosed as schizoaffective 
disorder, depressed, and a personality disorder NOS "are not 
due to or caused by military service.  Furthermore, there is 
no evidence that military service aggravated a preexisting 
condition."  This was based, in part, upon a finding that 
there was "no documentary evidence whatsoever of a psychotic 
disorder on active duty and he functioned well" while in the 
Navy.

In accordance with the Board's Remand, a VA mental disorders 
examination was conducted in January 2009.  The examiner 
reviewed the claims file in its entirety, and recounted the 
Veteran's psychiatric history accurately, both as documented 
and as reported by the Veteran.  This included the reports of 
in-service complaints and allegations of treatment between 
1981 and 1985.  Additionally, the Veteran alleged that he had 
been sexually assaulted during his first period of active 
duty service.  He currently denied his prior admissions 
regarding homosexuality.  The examiner noted that despite in-
service complaints related to anxiety, no diagnosis of any 
psychiatric condition was made.  The examiner opined that a 
diagnosable, specific mood disorder or depression was not 
manifested prior to 1989, although the Veteran did have 
episodes of mood disturbances prior to that date.  He 
indicated that the variety of diagnoses of record reflect the 
Veteran's ability at various times to recover or respond to 
stresses.  The examiner felt that the proper diagnosis was 
recurrent major depression, possibly with psychotic features 
previously.  He did not diagnose PTSD.

Although service treatment records do show complaints of 
worry, nervousness, insomnia, and stress-related chest 
tightness, the competent medical evidence of record 
establishes that these symptoms were acute and transitory 
manifestations of a grief reaction to the death of the 
Veteran's sister.  The September 1987 examiner, in finding 
the grief reaction to be resolved, reinforced the conclusion 
that the complaints were historical in nature, and not a 
reflection of current problems.  Moreover, there is an 
absence of subjective or objective evidence of psychiatric 
problems between 1981 and 1989, when the Veteran was 
privately hospitalized.

Two medical opinions of record, from the November 2005 and 
January 2009 VA examiners, make clear that, although there 
were mood disturbances prior to 1989, none warranted 
diagnosis of a chronic disability.  Both doctors stress that 
there is no evidence to support the conclusion that a chronic 
disability was present in service.  The Veteran was able to 
process whatever stress he was confronted with and recover.  
It was not until 1989 that his ability to recover was 
overwhelmed and a chronic disability was shown, and the 
evidence reflects that this was caused by non-service 
connected factors at his civilian employment.

The only clearly positive opinion of record, from a treating 
VA doctor in June 2005, is based on incorrect and incomplete 
facts.  The Veteran did not inform the doctor about the death 
of his sister, for example.  One VA examiner does indicate 
that service may have exacerbated a pre-existing condition.  
However, a Veteran is presumed to have been in sound 
condition when accepted for military service, expect for 
those defects noted on entry or shown by clear and convincing 
evidence.  38 U.S.C.A. § 1111, 1132; 3.304.  The Veteran 
entered into active duty service in 1975 and in 1981 without 
notation of any current psychiatric disability.  He is 
presumed sound.  The first complaints of mental health 
problems are noted in May 1981, several months after the 
Veteran was on active duty, and he alleges treatment began 
only after entering into his second period of active duty 
service.  Clear and convincing evidence sufficient to rebut 
the presumption of soundness is not shown.  In the absence of 
a pre-existing condition, there can be no aggravation.

There is simply no evidence of record that the in-service 
psychiatric complaints are related to the currently diagnosed 
disability.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


